NaptoN, Judge,
delivered the opinion of the court.
This was a policy of insurance upon the steamboat St. Joseph, and contained an enumeration of risks usual in river policies, among which was that of fire. There was also a proviso in the policy, that the insurers would not be liable “ for any damage or loss arising from the bursting of boilers, collapsing of flues or breaking of engines, unless from unavoidable external cause, or from any consequences resulting therefrom.” The loss sustained, according to the agreed case, was a total one. A boiler burst, whilst the boat was running, which drove out the adjacent boiler and tore away the stanchion supporting the upper deck, so that it fell down into the furnace and took fire. The fire could not be checked and the boat *304was ultimately scuttled to save a portion of the cargo. The question is, whether this loss is covered by the policy.
In the case of the Citizens' Insurance Co. v. Glasgow, Shaw & Larkin, 9 Mo. Rep. 418, the policy contained a proviso that the company would not be responsible for “the bursting of boilers or the breaking of engines, unless occasioned by external violence.” It was not believed by the court, in that case, that the insurers designed, by that clause, to limit the perils insured against, but the only object supposed to be in view of the proviso was to exempt them from liability for partial losses, although exceeding ten per cent., when occasioned by the accidents mentioned. The clause was found in immediate connection with others which related exclusively to partial losses, and the proviso was couched in very vague and indefinite terms. The present case is distinguishable from that. The language employed is explicit and clearly excludes all questions of partial or total loss. An entire exemption from all losses arising from the bursting of boilers, except in specified cases, is secured in terms. The case of Glasgow, Shaw & Larkin v. Citizens’ Insurance Co., was decided in 1845, and the more pointed and specific terms of this policy may have been adopted with a view to take it out of the scope of that decision.
A more difficult question in this case arises from the fact, that the loss was directly occasioned by fire, and fire is a peril expressly insured against.
It is a well settled principle in the law of insurance, to look at the proximate and not the remote cause of a loss. This principle, though old enough to have passed into a maxim, is sometimes of exceedingly difficult practical application to given cases. The question usually is, whether the loss can be fairly attributed to the risk, and is occasioned by it, or whether it is merely a remote consequence. If, for example, a ship is insured against perils of the sea, but not against capture,. and she meets with sea damage which checks her rate of sailing, in consequence of which she is captured, the loss is ascribed to *305the capture and not to tie sea damage. Livie v. Janson, 12 East, 648. So where a vessel was’ stranded by an unavoidable sea risk, and in that condition was set fire to by a company of Erench soldiers, the loss of the ship- by such burning, would not be attributed to the sea risk, if, without the intervention of the fire, she could have been gotten out safely. Patrick v. Com. Ins. Co., 11 John. Rep. 18.
In the case now under consideration, it may be doubted, whether the maxim “ causa próxima non remota specta-tur” has any application. Eire was certainly the intermediate agent in destroying the boat, and so was water; but both these elements were set in active operation by the explosion. No time elapses between the happening of the two risks; it is a single and continuous event. Is the damage in such a case a remote consequence of the original peril, or is it not rather an immediate result, directly attributable to the bursting of the boiler ?
It is, however, further contended on behalf of the Insurance Company, that the design of the clause in question, was not only to exempt the company from responsibility for the immediate and direct consequences of the perils excepted, but also from their remote consequences, thereby changing the rule of law on this subject. This inference is chiefly drawn from the language of the concluding clause of the sentence, “ or from any consequences resulting therefrom.” This clause immediately follows that in which external violence is mentioned as bringing the excepted risks again within the policy, and if we are to have exclusive regard to the principles upon which our language is constructed, must be considered as a modification of that clause. But this construction renders the phrase unmeaning, and if we are to give it any force at all, it must be read as though it preceded the clause relating to external violence, or as though that clause was thrown into a parenthesis. The whole proviso will then read thus : “ Nor will the company be liable for any loss or damage arising from the bursting *306o£ boilers, &c., or from any of the consequences resulting therefrom, unless,” &e.
Adopting this as the true reading of the proviso in question, it does not necessarily follow that it was designed to include remote as well as direct and immediate consequences. Such a construction would have the effect to lift the policy from the boat, whenever such accidents occurred, whatever may have been the lapse of time and however numerous the subsequent perils. The point is one not necessary to be determined here. It is sufficient that the loss in this case is an immediate consequence of the bursting of the boiler, and fairly attributable to it, and therefore occasioned by an excepted peril. Judgment affirmed,
Judges Ryland and Birch concurring.